Case 1:15-cr-00252-PKC-RML Document 1283 Filed 08/02/19 Page 1 of 1 PageID #: 22476




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,
                                           Plaintiff,    15-CR-252 (PKC)

                           V.
                                                          NOTICE OF APPEARANCE
    ALEJANDRO BURZACO,
                                         Defendant.



          PLEASE TAKE NOTICE that the undersigned is admitted to practice in this Court, and

   hereby respectfully submits this notice of appearance as counsel for Defendant Alejandro Burzaco.


   Dated: New York, New York
          August 2, 2019


                                               By:
                                                        ~~ 1£~,~
                                                            iferAr~ete
                                                          :DEN MACHT & HARAN LLP
                                                        One Battery Park Plaza, 34th Floor
                                                        New York, NY 10004
                                                        Tel.: (212) 335-2382
                                                        Email: JPrevete(a),wmhlaw .com

                                                        Attorneys for Defendant Alejandro Burzaco
